Banke, Judge.
The appellant sued the appellee to collect for building materials which had been used in the construction of a house which the appellee had purchased. The appellant sold the materials to the seller/builder of the house, who moved the house to other property, sold it to the appellee, and then absconded without paying for the materials. The complaint asserted claims for conversion, unjust enrichment, and malicious interference with property rights.
The builder constructed the house on land which he had contracted to buy but for which he never made payment or received title. The appellant nevertheless accepted a security deed from him purporting to transfer title to the property as security for the purchase price of the building materials. It was this security deed on which the appellant predicated its conversion claim.
The trial court granted a directed verdict to the appellee, and we affirmed, holding that the appellant could not assert a claim for conversion of the house because the security deed could not have transferred any title. Insilco Corp. v. Carter, 149 Ga. App. 772 (256 SE2d 70) (1979). On certiorari, the Supreme Court reversed, holding that an action for conversion does lie under the circumstances of this case. Insilco Corp. v. Carter, 245 Ga. 513 (265 SE2d 794) (1980). Thus, the judgment of the trial court is now reversed in accordance with Division 3 of the Supreme Court opinion.

Judgment reversed.


McMurray, P. J., and Smith, J., concur.

Truett Smith, John M. Shiver, for appellant.
Rodger E. Davison, for appellee.